          Case 1:19-cv-12177-LTS Document 17 Filed 01/27/20 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 Commonwealth of Massachusetts

                Plaintiff,                          Civil Action No. 1:19-cv-12177-LTS

 v.

 United States Department of Education and
 Elisabeth DeVos, in her official capacity as
 Secretary of Education,

                Defendants.


                             DEFENDANTS’ MOTION TO DISMISS

       This case concerns the January 8, 2016, response of the United States Department of

Education (Education) to a November 30, 2015, request from the Massachusetts Attorney General

(the AGO) to cancel 7,241, student loans. In its response, Education asked the AGO for

information and pledged to address the issues raised by the AGO. Education also placed the 30

individual applications submitted by the AGO into a queue for adjudication.

       In October 2019—nearly four years later—the Commonwealth of Massachusetts filed this

Administrative Procedure Act lawsuit to challenge Education’s action. The Commonwealth asks

this Court to declare that its submission established borrower defenses for the 7,241, listed people.

       This Court should dismiss this lawsuit under Fed. R. Civ. 12(b)(1). The Commonwealth

lacks Article III standing because it has not identified unlawful action by the defendants that

harmed the borrowers. Further, as a prudential matter, the Court should not permit the

Commonwealth to sue the federal government as parens patriae where, as here, it does not have

an interest separate from those of the borrowers. Judicial review is also unavailable under 5 U.S.C.

§ 701(a)(2), because the Secretary’s decision whether to initiate a group discharge process is

committed to her discretion by law, and there are no meaningful standards by which the Court can
          Case 1:19-cv-12177-LTS Document 17 Filed 01/27/20 Page 2 of 3


evaluate the challenged actions. Finally, Title IV of the Higher Education Act of 1965 prohibits

the issuance of declaratory relief that functions as injunctive relief.

       The Court can also dismiss this case under Fed. R. Civ. P. 12(b)(6), because the

Commonwealth has not identified an act or omission of the defendants that violated the Higher

Education Act or any related regulation, rule, policy, or guideline. Moreover, res judicata bars the

Commonwealth’s claim. Indeed, just last year, a federal judge concluded that the Commonwealth

did not have standing to challenge the defendants’ response to the AGO’s submission.

       While a borrower defense regulation has existed since 1995, Education received very few

claims until 2015, when applications started pouring in. Indeed, between 2016 and 2019,

Education received over 290,000, individual borrower defense applications from people across the

country. In response, Education devoted resources to creating protocols, simplifying procedures,

revising its regulations, and adjudicating applications filed by individuals. The Commonwealth

now asks this Court to order Education to allow more than seven thousand people—most of whom

may not have followed Education’s procedures—to skip ahead of those who followed the rules

and are in line for adjudication. That would be arbitrary and capricious.

       A memorandum of law accompanies this motion.

                                               Respectfully submitted,

                                               United States Department of Education and
                                               Elisabeth DeVos, Secretary of Education

                                               By their attorney,


                                               Andrew E. Lelling
                                               United States Attorney

                                       By:     /s/ Annapurna Balakrishna
                                               Annapurna Balakrishna
                                               Anita Johnson
                                               Assistant United States Attorneys
Dated: January 27, 2020                        annapurna.balakrishna@usdoj.gov

                                                   2
  Case 1:19-cv-12177-LTS Document 17 Filed 01/27/20 Page 3 of 3


                            Local Rule 7.1 Certification

I certify that I conferred with counsel for the plaintiff before filing this motion.

                                       /s/ Annapurna Balakrishna
                                       Annapurna Balakrishna
                                       Assistant United States Attorney




                                           3
